Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Restriction/Election
Applicant’s election without traverse of group I, claims 1-3, 7, 10, 14, 41, 46, 49, 50, 52, 53, 55, 58, 61, 64, 70, and 72 in the reply filed on 6/8/21 is acknowledged. Applicant’s without traverse election of the following species is also acknowledged. Species 1: a polymer: PVP K30, Species 2: an emulsifying component: PEG 400, Species 3: a surfactant: Tween, Species 4: a disease or disorder: a fungal infection
Species 5: an active ingredient: atovaquone.
Claims 79 and 173 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/08/21.

Claim Rejections - 35 USC § 102


	The following is a quotation of the appropriate paragraphs of 35 

U.S.C. 102 that form the basis for the rejections under this section made in this 

Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-3, 7, 10, 14, 70 and 72 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berndl et al. (US PG Pub. 2004/0013697).

 Regarding the limitation, wherein the pharmaceutical composition exhibits a Flory-Huggins interaction parameter (y) of greater than 0.25 as determined by differential scanning calorimetry (DSC), these limitations are functional limitations that characterize intrinsic properties of the claimed pharmaceutical composition, which is taught by the art.  As recognized by MPEP § 2112.01(II), "Products of identical chemical composition cannot have mutually exclusive properties."  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Regarding claims 2-3 and 7, the claims recite how the pharmaceutical composition is prepared, "[E]ven though product-by-process claims are limited by and defined by the .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 41, 46, 49-53, 55, 58, 61 and 64 are rejected under 35 U.S.C. 103 as being unpatentable over Berndl et al. (US PG Pub. 2004/0013697).
	Berndl et al. discloses self-emulsifying formulations based on an active ingredient component (therapeutic agent) and a formulation base with a lipid component (emulsifying component) and with a binder component, see abstract. The emulsions are formed spontaneously, see [0170]-[0173]. The active ingredients used are which profit from the solubilizing property of the emulsions resulting when the formulations are dissolved in aqueous media such as low solubility active ingredients, see [0031]. Berndl 
in the case where the claimed ranges “overlap or lie inside ranges disclosed by the
prior art”, a prima facie case of obviousness exists. MPEP 2144.05 A. The lipid component ranges from 6 to 60% by weight, see [0057]. The amount of lipid component overlaps with the claimed amount of from about 0.25%w/w% to about 10%w/w of the total weight of the composition and thus create a case of obviousness because 
in the case where the claimed ranges “overlap or lie inside ranges disclosed by the
prior art”, a prima facie case of obviousness exists. MPEP 2144.05 A. The use of solvent is taught in [0051] to homogeneously disperse the lipid. The solvent used is taught in [0134] wherein the solvent content is preferably less than 5%, see [0134]. 
The active ingredients are essentially free of crystals, see [0054]. The active ingredients are essentially amorphous, see [0055]. Binders are meltable solvents, see [0060]. Binders are methacrylates, polyethylene glycols, and cellulose polymers, see [0067] and [0068]. (Binders read on the polymer as claimed). Binders can be natural or synthetic polymers, see [0069] and [0070]-[0072]. The properties of the formulation can be altered by the nature of the binders to control release of active ingredients, see [0074]. The binders or in other words polymeric binder (reads on an acceptable polymer) range from 40 to 50%, see [0083].  The reference teaches that surfactants including vitamin E TPGS, Gelucire, Tween and alkyl sulfates and sulfonates and cremophor can be used, see [0092]. The reference teaches use of water (hydrophilic 
The prior art discloses compositions containing lipid and polymer in an overlapping amount and further teaches use of various surfactants as disclosed in [0110] and [0092]. Together these would provide a composition as claimed instantly. The prior art is not anticipatory insofar as these combinations must be selected from various lists/locations in the reference. It would have been obvious, however, to make the combination since each component is taught as being useful in making the compositions of the prior art. 
Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v.  Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming prior art polymer networks since “this combination is merely a predictable used of prior art elements according to their established functions” – see fifth page of the decision).  Berndl et al. teaches use of 0.1% to 50% by weight of active ingredient, see [0032]. The amount of active ingredient overlaps with the claimed amount of from about 10%w/w to about 60%w/w of the total composition and thus create a case of obviousness because in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. MPEP 2144.05 A. The lipid component ranges from 6 to 60% by weight, see [0057]. The amount of lipid component overlaps with the claimed amount of from about 0.25%w/w% to about 10%w/w of the total weight of the 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SNIGDHA MAEWALL whose telephone number is (571)272-6197.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 
/SNIGDHA MAEWALL/
Primary Examiner, Art Unit 1612